MEMORANDUM **
Eva Jimenez-Jauregui appeals her guilty plea conviction and 77-month sentence for one count of being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jimenez-Jauregui contends that the district court violated Fed.R.Crim.P. 11(c)(1) by not advising her that an element of the crime is that she was “found in” the United States. We review de novo, United States v. Littlejohn, 224 F.3d 960, 964 (9th Cir.2000), and affirm. Review of the plea colloquy demonstrates that Jimenez-Jauregui was informed of the nature of the charge against her and the elements of the crime. Fed.R.Crim.P. 11(c)(1).
Jimenez-Jauregui also contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the existence and nature of a prior felony conviction used to enhance her sentence must be charged in the indictment and proved beyond a reasonable doubt. Her contentions are foreclosed by our decisions in United States v. Paeheco-Zepeda, 234 F.3d 411, 414 (9th Cir.) (applying plain error review)> cert. denied, - U.S. - 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) and United States v. Arellano-Rivera, 244 F.3d 1119, 1127 (9th Cir.2001) (applying de novo reyiew).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.